Citation Nr: 0619880	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for familial spastic 
diplegia (claimed as a back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
August 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 and later rating decision 
by the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO), which denied the veteran 
entitlement to service connection for familial spastic 
diplegia, claimed as a back condition.

This case was previously before the Board and, in December 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 

 
FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that currently diagnosed 
familial spastic diplegia (claimed as a back disorder) is 
related to an incident of service. 


CONCLUSION OF LAW

Familial spastic diplegia (claimed as a back disorder) was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for the 
disability at hand was received prior to enactment of VCAA.  
Given the foregoing, the Board finds that the notice letters 
dated in January 2004 complied with the specific requirements 
of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's VA and 
private treatment records.  The veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record and there are no additional records to obtain.  

In this case, VA has been unable to secure the veteran's 
service medical records.  The RO notified the veteran of this 
fact, and of the need for him to send any service medical 
records he might have in his possession, by letter dated in 
December 1999.

The record shows that, by administrative decision dated in 
June 2000, the RO determined that all efforts to obtain the 
service medical records had been exhausted, that further 
efforts would be futile and that, accordingly, the veteran's 
service medical records were considered lost and not 
available.
 
The Court has held that when a veteran's service records are 
presumed to have been destroyed in the fire that occurred at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973, VA has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. See Gregory v. Brown, 8 Vet. App. 563, 
570 (1996); O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).

The Court has further held that VA must make "a reasonably 
exhaustive search" for relevant treatment records. Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (where denial of a veteran's claim 
rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required); Moore v. Derwinski, 1 
Vet. App. 401(1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed. Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection. It merely increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. 
App. 46 (1996).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal. The case is thus ready to be considered on the 
merits.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends in statements on file that he injured 
his back in service when a ladder collapsed and he fell to 
the ground.  He maintains that following this injury he had 
difficulty with a limp and was eventually diagnosed as having 
a spinal cord injury.  The veteran has submitted into 
evidence a copy of a letter dated in August 1943 in which he 
wrote about his fall from a ladder and the need to go "to 
the medics."  Additionally, statements, received in May 
1999, from two of the veteran's service colleagues recall the 
veteran's fall in August 1943.  One of these statements notes 
that the veteran injured his back and leg as a result of his 
fall and was left "with a pretty bad limp."  

The medical evidence associated with the claims file 
indicates that the veteran's familial spastic diplegia had 
its onset well after his period of active duty.  He presented 
to a private physician, Dr. C.H. in February 1976 and 
reported that in 1953 at 30 years of age he fell from a 
ladder fracturing his hip, pelvis, and right humerus.  He 
stated that this was surgically repaired and that he was left 
with a limp on his right side.  He said that he was 
thereafter fairly stable for the last 20 years but in the 
last five years he noticed having more difficulty with his 
gait, dragging his right foot more resulting in a forced 
change of job from that of construction to maintenance.  It 
was recorded that his family history was positive for a 
mother, who lived to be 61 years of age, who developed a limp 
in young adulthood and a brother who drags feet, bilaterally 
and noted to be heavy.  It was the diagnostic assessment that 
the veteran was felt to have some form of spinal cerebellar 
degenerative disease.

The veteran was thereafter followed up by Dr. H.B.W., who in 
progress report dated in August 1977 noted that the veteran's 
condition has been getting slowly worse over the last five 
years.  He assessed the veteran at that time as having a 
probable spino-cerebellar type of degeneration and noted that 
his brother probably had the same condition.  In a progress 
note dated in February 1978, Dr. W. assessed the veteran as 
having familial spastic paraparesis and in August 1978 
rendered a diagnosis of familial spastic diplegia.

In a letter dated in June 1999, a private physician, Dr. 
O.D., reported that the veteran had incomplete L3 paraplegia 
secondary to spondilolitic disease of the lumbar spine.  He 
noted that for the last two years the veteran was getting 
weaker in both legs and becoming wheel chair bound.

VA inpatient and outpatient treatment records dated from 
August 1984 to August 2005 have been received and associated 
with the veteran's claims file.  These show evaluation and 
treatment for various disabilities but do not show an 
impression relating any disability to the veteran's period of 
service.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As noted above, in light of the veteran's missing service 
medical records, judicial case law increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran; however, it 
does not lower the legal standard for proving a claim for 
service connection.  See Russo v.Brown, 9 Vet. App. 46, 51 
(1996).  It is indeed unfortunate that the veteran's service 
medical records are unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The objective medical evidence in this case fails to show the 
presence of a back condition of any kind until many years 
after service and there appears to be no basis to link any 
current back disorder, to include a disorder resulting in 
familial spastic diplegia, to a back injury sustained 
therein.  

Medical documentation reflecting clinical findings and/or 
complaints referable to the veteran's back and/or difficulty 
ambulating is not shown until the 1970's, approximately 25 
years following service separation.  This is too remote in 
time to support the claim that this condition is related to 
events in service on a direct or presumptive basis absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet.App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Such nexus evidence has not been presented. 

In the absence of a showing of a nexus between the veteran's 
current back condition involving familial spastic diplegia 
and the veteran's service, to include a back injury therein, 
a preponderance of the evidence is against entitlement for 
the claimed disability.


ORDER

Service connection for familial spastic diplegia (claimed as 
a back disorder) is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


